Citation Nr: 1633094	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-07 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to nonservice-connected pension.
 
2.  Entitlement to an initial rating in excess of 10 percent for epidermal inclusion cysts and probable chloracne.
 
3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities (claimed as numbness of feet).
 
4.  Entitlement to service connection for right hand carpal tunnel syndrome, status-post release (claimed as numbness in hands). 
 
5.  Entitlement to service connection for ulnar neuropathy of the left upper extremity (claimed as numbness in hands).


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active duty service from June 1977 to July 1980.

These matters come on appeal before the Board of Veteran's Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Paul, Minnesota, and Waco, Texas.  

A January 2012 administrative decision denied entitlement to a nonservice-connected pension.  A July 2013 rating decision granted service connection for epidermal inclusion cysts and probable chloracne and denied service connection for the other issues on appeal.

In a December 2014 decision, the Board denied the issues on appeal.  In February 2015, the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2015, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Remand requesting that the Court vacate the Board's decision and remand the issues for further development in compliance with the directives specified.  The Court issued an order in August 2015, granting the Joint Motion and returned the case to the Board.

In December 2015 the Board remanded these issues for additional development.

The Veteran testified before the undersigned at an April 2016 hearing.  A transcript of that hearing is of record.



The issue of entitlement to an initial rating in excess of 10 percent for epidermal inclusion cysts and probable chloracne is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve during a period of war.
 
2.  The Veteran does not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

3.  Symptoms of peripheral neuropathy were not chronic in service or continuous after service.
 
4.  Symptoms of peripheral neuropathy were not manifested to a degree of ten percent within one year of service separation. 
 
5.  The Veteran's peripheral neuropathy of the bilateral lower extremities is not related to an in-service injury, disease, or event.
 
6.  The Veteran's right hand carpal tunnel syndrome is not related to an in-service injury, disease, or event.
 
7.  The Veteran's ulnar neuropathy of the left upper extremity is not related to an in-service injury, disease, or event.







CONCLUSIONS OF LAW

1.  The criteria for entitlement to a non-service-connected pension have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.16, 3.203 (2015).
 
2.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2015).
 
3.  The criteria for service connection for right hand carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. 
 §§ 3.303, 3.307, 3.309, 3.310(a) (2015).
 
4.  The criteria for service connection for ulnar neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Regarding the claim for non-service-connected pension, the outcome of that issue is controlled by the dates of the Veteran's service.  Those dates are not in dispute and the law is controlling.  Further consideration of the VCAA is not required.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 
16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002). 

Regarding the Veteran's service connection claims, the RO provided notice to the Veteran in a February 2013 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, and VA treatment records.  The record also contains the reports of June 2013 VA examinations.  The June 2013 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the June 2013 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Per the December 2015 Board remand instructions, the Veteran testified at a Board hearing in April 2016 before the undersigned Veterans Law Judge.  In light of the above, the Board also finds that the RO substantially complied with the December 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his testimony.  Accordingly, the Board finds that no additional RO action to further develop the record on the claims is warranted.

I.  Non-Service-Connected Pension

Pension is provided for a veteran with honorable active military service of 90 days or more during a period of war, or discharge or release from service during a period of war, as defined by VA regulations, for non-service-connected disability or age; meets certain annual income limitation requirements; and, is 65 years or age or older; or, is permanently and totally disabled from non-service-connected disability not the result of that veteran's willful misconduct.  38 U.S.C.A. § 1521(a), (j); 
38 C.F.R. § 3.3(a) (3).
At his April 2016 Board hearing, the Veteran testified that he was a self-employed auto mechanic who made $65 last year and $2800 the year before.

The Veteran's service personnel records reflect he had active service from June 1977 to July 1980.  The Veteran does not dispute these dates.  VA's defined periods of war are listed in 38 C.F.R. § 3.2.  The Vietnam wartime period is considered to have begun on February 28, 1961 and ended on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period.  In all other cases, the Vietnam period of war is from August 5, 1964, to May 7, 1975, inclusive.  The next period of war defined by VA is the Persian Gulf War, which began August 2, 1990, through a date to be prescribed by Presidential proclamation or law.  Because the Veteran's service began after May 7, 1975, and ended before August 2, 1990, he cannot be found to have had wartime service as defined by regulation. 

In his March 2012 formal appeal (VA Form 9), the Veteran stated, "wartime service Aug 79 - June 80 (Grenada S.A.) most forget this period as it was short and mostly forgotten."  The Board is bound by the VA regulation that defines wartime service. 38 U.S.C.A. § 7104(c) (West 2002).  The period of service described by the Veteran is not a recognized period of war under 38 C.F.R. § 3.2. 

In light of the fact the evidence of record shows the Veteran's period of service occurred during a peacetime, as defined by the applicable regulation, the Board must find the criteria for eligibility for non-service-connected pension have not been met, and the claim must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Organic diseases of the nervous system may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as peripheral neuropathy is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a) (6) (iii), 3.313(a). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma; and amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. §1116; 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e), 3.313, 3.318.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
 § 3.307(a) (6) (ii).

Factual Background and Analysis

The Veteran contends that he has numbness in his feet and hands as a result of his active duty service.  Specifically, he asserted in a February 2013 statement, and his September 2013 formal appeal (VA Form 9) that he handled leaking barrels of Agent Orange, which he believes caused his current conditions.  At his April 2016 hearing, the Veteran testified that he was exposed to Agent Orange in December 1977 while stationed at Fort Lewis in Washington where they were defoliating the ranges.  The Veteran testified that he was working on a truck carrying Agent Orange when some of the Agent Orange leaked through the rear of the truck and contacted him as he was doing the repairs.  

However, the Board finds that despite the Veteran's contentions, he was not actually exposed to herbicides during service and accordingly does not warrant the presumption of service connection based on herbicide exposure.

As noted above, the Veteran served on active duty from June 1977 to July 1980, during peacetime.  Service personnel records do not show that he was stationed in Vietnam.  There is no objective evidence establishing the Veteran's contention that he was exposed to Agent Orange.  The Veteran has not indicated that he possesses any specialized knowledge in the scientific field such that he could determine without testing that he handled barrels containing herbicides.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Rather, those statements must be weighed against other evidence of record, including lack of documentary evidence of the incident.  To that end, an April 2014 formal finding by the RO determined that the Veteran did not have service in the Republic of Vietnam and was not exposed to Agent Orange during his military service.

Having considered the Veteran's contentions and statements, and after a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service to warrant the presumption of service connection.  See 38 C.F.R. § 3.307(a) (6) (iii); Haas, 525 F.3d 1168. 
Nevertheless, even when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

No injury, disease, or chronic symptoms of peripheral neuropathy of the upper or lower extremities were manifested during service.  An August 1977 service treatment record shows that he was treated for a blister on the left foot.  There is no other evidence of treatment, diagnoses, or complaints of foot problems in service.  

A September 1977 service treatment record shows that he fell on his right hand and sprained his wrist.  Edema, tenderness, and decreased range of motion were demonstrated.  A December 1978 record notes that the right hand was healed.  

His right hand was caught in the tailgate latch of a pickup truck in August 1979.  His hand was tender and swollen, but x-rays were within normal limits.
Upon separation from service, no symptoms or diagnoses of neuropathy were noted.  Further, as noted above, the Board finds that the Veteran was not exposed to Agent Orange during his active duty service.

VA outpatient treatment records show treatment for a hand condition but not for the feet.  An October 2009 record shows that the Veteran complained of bilateral hand numbness, tingling and pain.  He reported that the symptoms have been present for 10 years, or since 1999, approximately 20 years after separation from service.  He reported a history of an industrial accident in which he lost the index finger of the right hand and nearly lost his right arm from the elbow down due to infection.  Since then, he reported having "nerve damage" in the right hand and arm.  
A December 2009 note shows that range of motion was slightly decreased in the right hand.  He reported having symptoms of numbness and tingling in the right hand since 1990, following surgery in 1986. 

A December 2010 treatment record noted a peripheral deficit in the upper extremities causing numbness. The author opined that it was likely an ulnar process and may be old given that a nerve conduction study did not reveal focal damage to the ulnar nerve.

The Veteran underwent a VA examination in June 2013.  Regarding his feet, he reported that the whole bottom of his feet felt numb and that he sometimes tripped because he could not feel the ground with his feet.  At times he had stabbing pains over both feet.  He denied pain over his calves with walking.  He reported drinking a 6-pack on a daily basis and smoking about 5 cigars per day.  He was not diabetic.  The diagnosis was mild peripheral neuropathy, bilateral lower extremities.  The VA examiner opined that peripheral neuropathy of the lower extremities was less likely than not related to service as there was no significant evidence of neuropathy or other condition in service which may have led to his current symptoms.  Rather, the Veteran's history of alcohol and tobacco abuse may have contributed to the current neuropathic symptoms. 

Regarding his bilateral hand condition, the Veteran reported a 1985 farm accident which resulted in the loss of the right index finger.  He also reported that his left hand now felt weaker than the right, although he did not recall any injury to the left hand.  He reported decreased strength and frequently dropping objects. The diagnosis was carpal tunnel syndrome of the right hand, and symptoms consistent with ulnar neuropathy of the left hand.  The VA examiner opined that the hand conditions were less likely than not related to service as there was no significant evidence of neuropathy or other condition in service which may have led to his current symptoms.  Again, the examiner opined that the Veteran's history of alcohol and tobacco abuse was a more likely cause of his symptoms. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for peripheral neuropathy of the bilateral lower extremities, right hand carpel tunnel syndrome, and left hand ulnar neuropathy is not warranted.

As there are current diagnoses of peripheral neuropathy of the bilateral lower extremities, right hand carpel tunnel syndrome, and left hand ulnar neuropathy, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000). 

The Board has reviewed all service treatment records, VA treatment records and private treatment records.  The preponderance of competent and credible evidence weighs against finding that peripheral neuropathy of the bilateral lower extremities, right hand carpel tunnel syndrome, or left hand ulnar neuropathy was demonstrated in-service, that peripheral neuropathy of the bilateral lower extremities was compensably disabling within a year of separation from active duty, or that there is a nexus between any current diagnosis of peripheral neuropathy of the bilateral lower extremities, right hand carpel tunnel syndrome, or left hand ulnar neuropathy and service.

Here, the record does not demonstrate a diagnosis of peripheral neuropathy within a year of the Veteran's service separation.  For the feet, the earliest diagnosis of peripheral neuropathy is in June 2013.  Service treatment and post-service treatment records do not show an earlier diagnosis.  For the hands, the record reflects that the right hand condition was caused by a post-service accident in 1985, while the left hand condition manifested in approximately December 2010.  The competent medical evidence, therefore, does not show that the Veteran had peripheral neuropathy within either of the one-year presumptive periods in 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.309(e).

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of a peripheral neuropathy disability since service.  Notably, the Veteran's separation examination report is negative for any treatment, complaint, or diagnosis pertinent to peripheral neuropathy while the Veteran himself previously reported that his hand symptoms began in both 1990 and 1999 which is significantly later than his service discharge. 

As the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of peripheral neuropathy, he was not diagnosed with a peripheral neuropathy disability until many years after service, and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a peripheral neuropathy disability.  Accordingly, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current peripheral neuropathy of the bilateral lower extremities, right hand carpel tunnel syndrome, and left hand ulnar neuropathy disabilities are etiologically related to the Veteran's military service on a direct basis.  In this case, the Veteran's service treatment records were negative for complaints or treatments related to a neuropathy disability and there is no competent opinion of record showing a relationship between any current bilateral lower extremities, right hand carpel tunnel syndrome, or left hand ulnar neuropathy disabilities and the Veteran's military service to include claimed herbicide exposure. 
Notably, the only medical opinion addressing the etiology of the claimed disabilities weighs against the claim as the June 2013 VA examiner specifically opined that the hand and bilateral lower extremity conditions were less likely than not related to service as there was no significant evidence of neuropathy or other condition in service which may have led to his current symptoms.  The examiner indicated that the Veteran's peripheral neuropathy symptoms of the hands and feet were more likely related to alcohol and tobacco abuse. 

The Board finds the June 2013 VA examination report to be highly probative, as it was based on a thorough review of the Veteran's medical records, evaluation of the Veteran, and cite to relevant medical principles.  The opinions are also consistent with the other evidence of record and are supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.). 

None of the competent medical evidence currently of record refutes the June 2013 VA examiner's conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

The only evidence linking the neuropathic symptoms of the hands and feet to service is the Veteran's own statement. The Board notes the Veteran's contentions regarding the etiology of his claimed neuropathic symptoms of the hands and feet disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that neuropathic symptoms of the hands and feet disabilities are not disabilities subject to lay diagnosis as these diagnoses requires medical training.  More significantly, the Veteran does not have the medical expertise to provide an opinion regarding the neuropathic symptoms of the hands and feet etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran's assertions that there is a relationship between his claimed neuropathic symptoms of the hands and feet disabilities and his service, to include as due to claimed herbicide exposure, are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for peripheral neuropathy of the bilateral lower extremities, right hand carpel tunnel syndrome, and left hand ulnar neuropathy, and the claims must be denied.  

As the preponderance of the evidence is against the Veteran's claims, service connection must be denied.  38 C.F.R. §§ 3.1(m) & (n), 3.102, 3.301. 


ORDER

Entitlement to non-service-connected pension is denied.

Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, claimed as numbness of feet is denied.

Entitlement to service connection for right carpal tunnel syndrome, status-post release, claimed as numbness in hands is denied. 

Entitlement to service connection for ulnar neuropathy left upper extremity, claimed as numbness in hands is denied.
REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal.

Regarding the Veteran's claim for entitlement to an initial rating in excess of 10 percent for epidermal inclusion cysts and probable chloracne, the Veteran's last examination for this disability took place in June 2013.

However, at his April 2016 hearing, the Veteran testified that his service-connected chloracne disability had worsened since his last VA examination.  The Veteran specifically noted that he now had painful scarring on his back, arms, chest, back of his ears, back of his neck and the back of his legs.
  
Given that the Veteran indicated that his service-connected symptoms had worsened and he appeared to be receiving continued treatment for this disability, the Board finds that a new VA examination would be probative.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected epidermal inclusion cysts and probable chloracne disability, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran should be afforded a VA examination to determine the severity of his service-connected epidermal inclusion cysts and probable chloracne disability.  

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's epidermal inclusion cysts and probable chloracne disability. 

The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

All necessary testing should be completed and any opinions rendered should be accompanied by rationale.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


